NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 16 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EMERY SOOS, Sr.,                                 No. 15-56663

                Plaintiff-Appellant,             D.C. No. 2:14-cv-09027-GW-AGR

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Emery Soos, Sr., appeals pro se from the district court’s judgment

dismissing his action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Soos fails to challenge the district court’s decision


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action for lack of subject matter jurisdiction and therefore he has

waived such a challenge. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[O]n appeal, arguments not raised by a party in its opening brief are deemed

waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant . . . .”).

      AFFIRMED.




                                          2                                    15-56663